NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 16 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-30453

              Plaintiff - Appellee,              D.C. No. 9:08-CR-00015-DWM-1

       v.
                                                 MEMORANDUM *
ERIC FEVOLD,

              Defendant - Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                     Argued and Submitted November 3, 2009
                                Portland, Oregon

Before: KOZINSKI, Chief Judge, FISHER and PAEZ, Circuit Judges.

      Eric Fevold appeals the district court’s denial of his motion to suppress

evidence seized from his residence, arguing that the search warrant was not

supported by probable cause. He principally argues that the affidavit presented to

the magistrate judge was deficient because it failed to attach the relevant images

and provided only a conclusory statement that they were child pornography, see


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
United States v. Battershell, 457 F.3d 1048, 1051 (9th Cir. 2006) (noting that a

conclusory statement is insufficient when it is necessarily based on a subjective

determination); cf. United States v. Hill, 459 F.3d 966, 972-73 (9th Cir. 2006)

(analyzing factual descriptions of images to determine whether they were sufficient

to support probable cause); and that the website to which Fevold bought a

membership was not the same website the agents were able to access two months

later.

         We need not decide whether the affidavit was sufficient to support probable

cause because, even if the alleged defects were fatal, we conclude that the agents

acted in good-faith reliance on the search warrant. See United States v. Leon, 468
U.S. 897, 922 (1984). The omissions Fevold identifies in the affidavit do not

demonstrate recklessness, and none of the other circumstances that would make

reliance on a warrant unreasonable are present here. See United States v. Crews,

502 F.3d 1130, 1136 (9th Cir. 2007).

         AFFIRMED.




                                           2